PER CURIAM.
This is an appeal from a conviction of aggravated assault. Two points have been argued, but only one has merit.
Appellant specifically requested that the trial judge charge the jury on attempted aggravated assault. The triál court refused this request, on the theory that no such crime existed. This was reversible error. State v. White, 324 So.2d 630 (Fla.1975); Irving v. State, 337 So.2d 1014 (Fla.2d DCA 1976).
REVERSED and REMANDED for a new trial.
ALDERMAN, ANSTEAD and LETTS, JJ., concur.